Sherwin, J.
I. mortgage of judge. In view of the fact that the merits of the controversy between all parties were fully investigated and determined in the equity action, it does not seem Yery material whether the order directthe sheriff to make a deed to the plaintiff was ]3ase(| on pr0per proceedings or not, and we shall give the question but little attention. Section 3843 of the Code provides that “a judge’s order may issue *674in vacation, directing any of the officers of the court in relation to the discharge of their duties.” This provision appears under the head of “Motions and Orders,” and is preceded by provisions designating the form of notice and method of service necessary to bring the matter before the judge. Sections 3835, 3841. In Pickell v. Owen, 66 Iowa, 485, an action of mandamus to compel an officer _to act— it was held that the writ would not lie, because the section of the statute under consideration furnished a speedy and adequate remedy. See, also, Herriman v. Moore, 49 Iowa, 171. We think there was no error in the method of procedure adopted in this case.
T 2. Judgment of^enfright of redemption. The life of the plaintiff’s judgment as a lien upon the land had expired by limitation before redemption was sought from the Reynolds sale, and it is contended that the levy and sale under the execution did not j give the plaintiff any right to redeem after ^en ju¿gmen{¡ wag gone. The proposition, however, is not sound. The lien of the plaintiff’s judgment was extinguished, and if, at the time of the levy and sale, the judgment defendants had owned no interest in the land, the plaintiff would have had no right to redeem after the 10th day of March, 1901, under the rule announced in Albee v. Curtis and Morey, 77 Iowa, 644, and in Lakin v. McCormick, 81 Iowa, 548, in both of which cases the land had been sold, and the judgment debtor’s interest therein lost, long before the levy and sale depended upon as. extending the lien of the judgment. But in this case the judgment debtors were still the owners of the land when the levy and sale under consideration were made. True, Reynolds had foreclosed his mortgage, and sold thereunder, but that sale did not vest in him the legal title of the land. Code, sections 4044, 4045; Curtis v. Millard, 14 Iowa, 128; Shimer v. Hammond, 51 Iowa, 401. The plaintiff’s judgment, however, was still alive, and an execution could issue thereon at any time within twenty *675years from its date, and a levy upon any real property which the judgment debtor .owned, and a sale thereof, would give the execution plaintiff a lien upon such property by virtue of such levy and sale. Stahl v. Boost, 34 Iowa, 475; 11 Am. & Eng. Enc. of Law (2 Ed.) 667. The plaintiff clearly had the right to redeem from the Reynolds sale, and was entitled to the deed which he received.
The judgment and order are, aeeirmed.